DETAILED ACTION
This is in response to application filed on 7/25/19, in which Claims 1-20 are presented for examination of which Claims 1, 10 and 16 are in independent form.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KANKAYA (Kankaya; US 2016/0185191).
Regarding Claim 1, Kankaya discloses a system for controlling a sun blocking structure (13 of Fig 1 sun shade) in an automobile (Abstract), the system comprising:
an input mechanism configured to receive an input (4, 10, 12 of Fig 1 light sensor sequence and angle sensors);
a controller configured to receive the input from the input mechanism and configured to generate instructions based on the one or more inputs (21 of Fig 1 microcontroller); and
a motor (9, 11 of Fig 1 servo motor) configured to drive the sun blocking structure around a person in the automobile and locate the sun blocking structure between the person and ambient light ([0006] sunlight) based on the instructions from the controller ([0071]  microcontroller (21) calculates the position where the connecting arms (14) should be located according to the data received from the light sensor sequence (4) and angle measurement sensor-1 and 2 (10, 12) for the user's eye level to be shaded. Additionally, the microcontroller (21) enables the servo motors-1 and 2 (9, 11) to bring the connecting arms (14) to an appropriate position by moving the joints (15). Finally, this component makes calculations according to the signals received from the light sensor sequence (4) for the sun shade (13) to be calibrated according to the driver's height, sitting position and seat location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kankaya, in view of Zeng et al. (Zeng; US 2011/0098894).
Regarding Claim 2, Kankaya doesn’t disclose the input mechanism comprises a Global Positioning System (GPS) unit, and wherein the input comprises location coordinates provided 
In the same field of endeavor, Zeng discloses a system and method for controlling a vehicle sun visor that uses commonly existing onboard sensors and systems to provide all necessary inputs. The method uses GPS and solar almanac data to determine the location of the sun relative to the vehicle, driver side view mirror angle data to determine the position of the driver's eyes within the vehicle, and an existing outside light metering device to determine whether the sun is actually shining on the vehicle, and uses this information to calculate the optimum position of the sun visor.
Zeng discloses the input mechanism comprises a Global Positioning System (GPS) unit, and wherein the input comprises location coordinates provided by the GPS unit ([0020] GPS data and vehicle dynamics sensors to determine the position of the sun relative to the vehicle… to estimate the position of the driver's eyes to optimally position the sun visor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Zeng using GPS coordinates in order to make the driving experience more pleasant, and to provide safety value without requiring the user to be distracted while adjusting the visor, as suggested by Zeng ([0004]).
Regarding Claim 3, Zeng discloses wherein the controller is configured to determine a direction of travel of the automobile based on the location coordinates, and wherein the controller is configured to provide the instructions based on the direction of travel ([0023] GPS velocity inputs include vehicle velocity data which define the heading of the vehicle…vehicle orientation includes the compass heading of the vehicle).
Regarding Claim 4, Zeng discloses the controller is further configured to receive solar GPS data and vehicle dynamics sensors to determine the position of the sun relative to the vehicle).
Regarding Claim 5, Kankaya discloses the motor defines an axis, and the sun blocking structure is configured to revolve about the axis (see Figure 1 rotates around axis defined by servo motor 11).
Regarding Claim 6, Kankaya discloses the motor is further configured to rotate the sun blocking structure about an axis of rotation that intersects the sun blocking structure (Figure 1 sun blocking structure 13 including arm intersects with axis at the servo motor 11).
Regarding Claim 7, Kankaya discloses the motor is configured to translate the sun blocking structure along a semicircular path (see arrows of Fig 1demonstrating a semicircular path of movement).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng, in view of Grossmith (US 8,162,376).
Regarding Claim 8, Kankaya doesn’t disclose a track, wherein the motor is configured to move the track.
In the same field of endeavor, Grossmith discloses an electrically-deployable sun visor system for use on motor vehicles wherein the sun visor retracts upward and deploys downward upon a track system, are located on the front windshield and alternately on the side window. The sun visor is operated by a motor-operated gear system wired into the electrical system of the motor vehicle. The sun visor is operated by a dash-mounted switch.
Grossmith discloses a track, wherein the motor is configured to move the track (Col 7 Lines 1-10 the motor 50, rotating the shaft 51 and gears 53 which engage the tracks 30 to extend the visor 20 to a desired length to block sun radiation; Fig 4 the visor 20 includes track 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Grossmith using a track in order to provide a retrofittable sun screen that is adjustable or movable once installed, and simple controls which can be selectively located by the driver, as suggested by Grossmith (Col 1 Lines 55-65).
Regarding Claim 9, Grossmith discloses the track defines a semicircular path (Fig 1 see the path the track moves along).

Claims 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng, further in view of Suzuki et al. (Suzuki; US 2007/0222252).
Regarding Claim 10, Kankaya discloses a motorized vehicle (Abstract), comprising: 
a controller (21 of Fig 1 microcontroller) carried by the vehicle body;
a motor (9 or 11 of Fig 1) coupled with the ceiling and a sun blocking structure (*), the motor configured to translate, based on the instructions, the sun blocking structure around the seat ([0071] microcontroller (21) calculates the position where the connecting arms (14) should be located according to the data received from the light sensor sequence (4) and angle measurement sensor-1 and 2 (10, 12) for the user's eye level to be shaded. Additionally, the microcontroller (21) enables the servo motors-1 and 2 (9, 11) to bring the connecting arms (14) to an appropriate position by moving the joints (15). Finally, this component makes calculations according to the signals received from the light sensor sequence (4) for the sun shade (13) to be calibrated according to the driver's height, sitting position and seat location) but doesn’t teach a GPS unit and doesn’t specify a vehicle body including a seat and a ceiling.
GPS data); a controller (28 of Fig 1) carried by the vehicle body, the controller configured to i) receive the location coordinates ([0053] vehicle coordinates), ii) determine a direction of travel of the vehicle body ([0023] GPS velocity inputs include vehicle velocity data which define the heading of the vehicle…vehicle orientation includes the compass heading of the vehicle), and  iii) generate instructions based on the direction of travel ([0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Zeng using GPS coordinates in order to make the driving experience more pleasant, and to provide safety value without requiring the user to be distracted while adjusting the visor, as suggested by Zeng ([0004]).
The combination doesn’t specify vehicle body including a seat and a ceiling, although most vehicles have a seat and a ceiling.
In the same field of endeavor, Suzuki discloses an incident intensity L is categorized into a low illuminance range A1 for immediately moving a sun visor body toward a retracted position, a high illuminance range A2 for immediately moving the sun visor body in a target direction set based on an incident angle, and an intermediate illuminance range A3 set between the two regions A1 and A2.  Suzuki discloses a vehicle with a seat covered by a ceiling ([0049], Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Suzuki using a vehicle seat and ceiling in order to provide an automatic sun visor device that accurately blocks incident 
Regarding Claim 11, Suzuki discloses an inactive mode comprises the sun blocking structure positioned approximately parallel with the ceiling and the motor is rendered inoperable  ([0154] continues to position sun visor until switch is turned off).
10>Regarding Claim 12, Kankaya discloses the motor is configured to translate the sun blocking structure around a person sitting on the seat and locate the sun blocking structure between the person and sunlight that is incident on the vehicle body (Fig 1 shows sun shade rotating to block sun, [0069] rotates sun shade in order to block sunlight from the person’s eyes; [0077] the value required for the correct location of the sun shade (13) is the location of the driver's eye level. If the eye level is known, the microcontroller (21) may calculate the angles which the connecting arms (14) need to perform).
Regarding Claim 14, Kankaya discloses the motor defines a central axis of rotation of the sun blocking structure (see Figure 1 rotates around axis defined by servo motor 11).
Regarding Claim 15, Kankaya discloses the motor is configured to revolve the sun blocking structure along a semicircular path, and wherein the motor is further configured to rotate the sun blocking structure (see arrows of Fig 1 demonstrating a semicircular path of movement).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng and Suzuki, further in view of Prokhorov (US 2018/0099545).
Regarding Claim 13, Kankaya doesn’t disclose a memory circuit that stores solar data information that includes solar position based on time and date, wherein the controller is 
In the same field of endeavor, Prokhorov discloses a computing system for a vehicle to determine if a virtual straight line connecting a predetermined location within a vehicle with a light source external to the vehicle passes through a window of the vehicle. The vehicle may deploy the shade through which the straight line will pass if the shade is deployed.
Prokhorov discloses a memory circuit that stores solar data information that includes solar position based on time and date, wherein the controller is configured to generate the instructions based on solar data, the direction of travel, and current time and date information  ([0062] stored in memory...the azimuth and altitude of the Sun relative to a given location on the earth's surface, given the pertinent date and time information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Prokhorov using time and date information in order to provide greater accuracy for the sun shades position to shield the drivers eyes from sun glare, as suggested by Prokhorov ([0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng.
Regarding Claim 16, Kankaya discloses a method for controlling a sun blocking structure for a motorized vehicle (Abstract), the method comprising:
providing, by the system controller (21 of Fig 1), instructions to a motor controller based on the direction of travel, the motor controller configured to generate a control signal based on the instructions; and
positioning, by a motor, the sun blocking structure between a person and ambient light  microcontroller (21) calculates the position where the connecting arms (14) should be located according to the data received from the light sensor sequence (4) and angle measurement sensor-1 and 2 (10, 12) for the user's eye level to be shaded. Additionally, the microcontroller (21) enables the servo motors-1 and 2 (9, 11) to bring the connecting arms (14) to an appropriate position by moving the joints (15). Finally, this component makes calculations according to the signals received from the light sensor sequence (4) for the sun shade (13) to be calibrated according to the driver's height, sitting position and seat location), but doesn’t teach a GPS unit.
Zeng teaches determining, by a Global Positioning System (GPS) unit, location coordinates indicative of a location of the motorized vehicle ([0023] GPS data); 
determining, by the GPS unit, a direction of travel of the motorized vehicle based on the location coordinates ([0023] GPS velocity inputs include vehicle velocity data which define the heading of the vehicle…vehicle orientation includes the compass heading of the vehicle); 
providing, by the GPS unit, the direction of travel of the motorized vehicle to a system controller ([0023]; [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Zeng using GPS coordinates in order to make the driving experience more pleasant, and to provide safety value without requiring the user to be distracted while adjusting the visor, as suggested by Zeng ([0004]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng, further in view of Prokhorov.

Prokhorov teaches the azimuth and altitude of the Sun relative to a given location on the earth's surface, given the pertinent date and time information ([0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya and Zeng with Prokhorov using time and date information in order to provide greater accuracy for the sun shades position to shield the drivers eyes from sun glare, as suggested by Prokhorov ([0062]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kankaya and Zeng, in view of Grossmith.
Regarding Claim 18, Grossmith discloses translating, by the motor, the sun blocking structure along a track (Col 7 Lines 1-10 the motor 50, rotating the shaft 51 and gears 53 which engage the tracks 30 to extend the visor 20 to a desired length to block sun radiation; Fig 4 the visor 20 includes track 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kankaya with Grossmith using a track in order to provide a retrofittable sun screen that is adjustable or movable once installed, and simple controls which can be selectively located by the driver, as suggested by Grossmith (Col 1 Lines 55-65).
Regarding Claim 19, Kankaya discloses translating the sun blocking structure along a semicircular path (see arrows of Fig 1demonstrating a semicircular path of movement).
rotates around axis defined by servo motor 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Muhammad (US 10,906,381) discloses a method sun visor assembly used in a vehicle having a light intensity sensor for detecting sunlight entering the vehicle. The sun visor further comprises a microprocessor for receiving a signal indicating detection of the light intensity entering the vehicle from the light intensity sensor. The sun visor further comprises at least one motor operatively coupled to the microprocessor. In response to the signal, the microprocessor instructs the at least one motor to position the sun visor to block the sunlight or light intensity sensor entering the vehicle.
b.	Naik (US 6,811,201) discloses a method an automatic sun visor system for a vehicle includes a light detecting apparatus for detecting sunlight incident upon the face of an occupant of the vehicle. A microcontroller receives a control signal from the light detecting apparatus, and an adjustable sun visor receives a darkening control signal from the microcontroller. The darkening control signal activates the adjustable sun visor in response to the degree of sunlight detected.
c.	Chen (US 5,714,751) discloses an automatic visor for continuously repositioning a shading element to shade a target location from a direct radiation source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685